                         Case 1-19-41348-nhl               Doc 1        Filed 03/07/19           Entered 03/07/19 12:09:55



Fill in this information to identify your case:

United States Bankruptcy Court for the:

EASTERN DISTRICT OF NEW YORK

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/16
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Northern Boulevard Automall, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          DBA Long Island City Volkswagen
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  56-15 Northern Boulevard
                                  Woodside, NY 11377
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Queens                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.licvw.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                         Case 1-19-41348-nhl                     Doc 1      Filed 03/07/19              Entered 03/07/19 12:09:55

Debtor    Northern Boulevard Automall, LLC                                                              Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,566,050 (amount subject to adjustment on 4/01/19 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                     Relationship
                                                  District                                 When                              Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                      Case 1-19-41348-nhl                   Doc 1        Filed 03/07/19             Entered 03/07/19 12:09:55

Debtor   Northern Boulevard Automall, LLC                                                          Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                       Case 1-19-41348-nhl                 Doc 1         Filed 03/07/19            Entered 03/07/19 12:09:55

Debtor    Northern Boulevard Automall, LLC                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 6, 2019
                                                  MM / DD / YYYY


                             X   /s/ Nikolaos Letsios                                                     Nikolaos Letsios
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member




18. Signature of attorney    X   /s/ Robert J. Spence                                                      Date March 6, 2019
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Robert J. Spence
                                 Printed name

                                 Spence Law Office, P.C.
                                 Firm name

                                 55 Lumber Road
                                 Suite 5
                                 Roslyn, NY 11576
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     516-336-2060                  Email address      rspence@spencelawpc.com

                                 rs3506 NY
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
   Case 1-19-41348-nhl      Doc 1    Filed 03/07/19     Entered 03/07/19 12:09:55




                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NEW YORK

In re: NORTHERN BOULEVARD AUTOMALL, LLC,                          Case No 19-
       d/b/a Long Island City Volkswagen,                         Chapter 11


     STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

       I, Nikolaos Letsios, declare under penalty of perjury that I am the Managing
Member of Northern Boulevard Automall, LLC, a New York Limited Liability Company
and that on March 6, 2019 the following resolution was duly adopted by the
Officer/Director of this Limited Liability Company:

        "Whereas, it is in the best interest of this Limited Liability Company to file a
voluntary petition in the United States Bankruptcy Court pursuant to Chapter 11 of Title
11 of the United States Code;

        Be It Therefore Resolved, that Nikolaos Letsios, Managing Member of his
Limited Liability Company, is authorized and directed to execute and deliver all
documents necessary to perfect the filing of a Chapter 11voluntary bankruptcy case on
behalf of the Limited Liability Company; and

        Be It Further Resolved, that Nikolaos Letsios, Managing Member of this Limited
Liability Company, is authorized and directed to appear in all bankruptcy proceedings on
behalf of the Limited Liability Company, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the Limited
Liability Company in connection with such bankruptcy case; and

        Be It Further Resolved, that Nikolaos Letsios, Managing Member of this Limited
Liability Company, is authorized and directed to employ the law firm of Spence Law
Office, P.C. to represent the Limited Liability Company in such bankruptcy case.”

Executed on March 6, 2019                          Signed: /s/ Nikolaos Letsios
                                                          Nikolaos Letsios
   Case 1-19-41348-nhl      Doc 1    Filed 03/07/19     Entered 03/07/19 12:09:55




                     UNITED STATES BANKRUPTCY COURT
                      EASTERN DISTRICT OF NEW YORK

In re: NORTHERN BOULEVARD AUTOMALL, LLC,                          Case No 19-
       d/b/a Long Island City Volkswagen,                         Chapter 11


     STATEMENT REGARDING AUTHORITY TO SIGN AND FILE PETITION

       I, Nikolaos Letsios, declare under penalty of perjury that I am the Managing
Member of Northern Boulevard Automall, LLC, a New York Limited Liability Company
and that on March 6, 2019 the following resolution was duly adopted by the
Officer/Director of this Limited Liability Company:

        "Whereas, it is in the best interest of this Limited Liability Company to file a
voluntary petition in the United States Bankruptcy Court pursuant to Chapter 11 of Title
11 of the United States Code;

        Be It Therefore Resolved, that Nikolaos Letsios, Managing Member of his
Limited Liability Company, is authorized and directed to execute and deliver all
documents necessary to perfect the filing of a Chapter 11voluntary bankruptcy case on
behalf of the Limited Liability Company; and

        Be It Further Resolved, that Nikolaos Letsios, Managing Member of this Limited
Liability Company, is authorized and directed to appear in all bankruptcy proceedings on
behalf of the Limited Liability Company, and to otherwise do and perform all acts and
deeds and to execute and deliver all necessary documents on behalf of the Limited
Liability Company in connection with such bankruptcy case; and

        Be It Further Resolved, that Nikolaos Letsios, Managing Member of this Limited
Liability Company, is authorized and directed to employ the law firm of Spence Law
Office, P.C. to represent the Limited Liability Company in such bankruptcy case.”

Executed on March 6, 2019                          Signed: /s/ Nikolaos Letsios
                                                          Nikolaos Letsios
                       Case 1-19-41348-nhl                           Doc 1       Filed 03/07/19             Entered 03/07/19 12:09:55




 Fill in this information to identify the case:

 Debtor name         Northern Boulevard Automall, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 6, 2019                           X /s/ Nikolaos Letsios
                                                                       Signature of individual signing on behalf of debtor

                                                                       Nikolaos Letsios
                                                                       Printed name

                                                                       Managing Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                            Case 1-19-41348-nhl                       Doc 1       Filed 03/07/19               Entered 03/07/19 12:09:55



 Fill in this information to identify the case:
 Debtor name Northern Boulevard Automall, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF NEW                                                                                      Check if this is an
                                                YORK
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 A Rapid                                                                                                                                                                  $90,000.00
 28 Welwood Street
 Phoenix, AZ 85041
 AMEX MERCHANT                                                   All Assets of                                                                                          $490,000.00
 FINANCING                                                       Debtor
 200 Vessey Street
 New York, NY
 10285-3106
 Brothers Repair -                                                                                                                                                        $31,763.12
 DEC JAN
 21-15 38TH AVE
 Long Island City, NY
 11101
 CIT DIRECT                                                                                                                                                               $47,499.00
 CAPITAL STATEW
 900 Merchants
 Concourse
 #216
 Westbury, NY 11590
 CIT DIRECT                                                                                                                                                             $190,000.00
 CAPITAL STATEW
 900 Merchants
 Concourse
 #216
 Westbury, NY 11590
 CLASSIC                                                                                                                                                                  $60,254.50
 AUTOMOBILES
 64-66 80TH AVE
 Ridgewood, NY
 11385
 CRYSTAL FUSION                                                                                                                                                           $22,809.00
 185 WEST
 MONTAUK HWY,
 Lindenhurst, NY
 11757




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                            Case 1-19-41348-nhl                       Doc 1       Filed 03/07/19               Entered 03/07/19 12:09:55




 Debtor    Northern Boulevard Automall, LLC                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 EDMUNDS.COM,                                                                           Disputed                                                                          $12,000.00
 INC.
 P.O.BOX 783531
 Philadelphia, PA
 19178
 JOHN                                                            Note Payable                                                                                             $40,000.00
 MOUTOPOULOS
 2838 Lee Place
 Bellmore, NY 11710
 KOEPPEL AND                                                     Note Payable                                                                                           $122,943.00
 LASHER
 c/o Koeppel Nissan
 74-15 Northern Blvd
 Jackson Heights,
 NY 11372
 LABONTE LAW                                                                                                                                                              $14,835.56
 GROUP, LLC
 1461 FRANKLIN
 AVE,
 Suite LL-S
 Garden City, NY
 11530
 LAKELAND BANK                                                   Parking Lifts                                       $46,559.00                        $0.00              $46,559.00
 250 Oak Ridge Road
 Oak Ridge, NJ 07438
 PALISADES                                                                                                                                                              $105,401.87
 FUNDING LLC
 72-12 QUEENS
 BLVD,
 Woodside, NY 11377
 Staff Pro Inc                                                                                                                                                            $52,880.00
 431 Beach 20th
 Street
 Far Rockaway, NY
 11691
 USWU                                                            Union Fees                                                                                               $42,412.00
 138-50 Queens
 Boulevard
 Jamaica, NY 11435
 VOLKSWAGEN                                                                                                                                                               $17,158.48
 CREDIT
 1401 FRANKLIN
 BLVD,
 Libertyville, IL 60048
 VOLKSWAGEN                                                      Term Loan              Contingent                  $428,103.00                        $0.00            $428,103.00
 CREDIT                                                                                 Unliquidated
 1401 FRANKLIN                                                                          Disputed
 BLVD,
 Libertyville, IL 60048




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                            Case 1-19-41348-nhl                       Doc 1       Filed 03/07/19               Entered 03/07/19 12:09:55




 Debtor    Northern Boulevard Automall, LLC                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 VOLKSWAGEN                                                                                                                                                             $427,763.45
 CREDIT
 1401 FRANKLIN
 BLVD,
 Libertyville, IL 60048
 VOLKSWAGEN                                                      All Assets             Contingent               $6,448,765.00                $360,900.00             $6,087,865.00
 CREDIT Inc.                                                                            Unliquidated
 300 TICE                                                                               Disputed
 BOULEVARD,
 Woodcliff Lake, NJ
 07677
 WARRENTECH                                                                             Contingent                                                                        $40,000.00
 AUTOMOTIVE, IN                                                                         Disputed
 14800 Frye Road
 LOCK BOX 99405,
 Fort Worth, TX
 76155




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                           Case 1-19-41348-nhl                                    Doc 1              Filed 03/07/19                         Entered 03/07/19 12:09:55


 Fill in this information to identify the case:

 Debtor name            Northern Boulevard Automall, LLC

 United States Bankruptcy Court for the:                       EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $        5,851,178.49

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $        5,851,178.49


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $        6,946,038.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            63,531.56

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$        1,998,697.57


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           9,008,267.13




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1   Filed 03/07/19      Entered 03/07/19 12:09:55


 Fill in this information to identify the case:

 Debtor name         Northern Boulevard Automall, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number
                    Checking Accounts as of 2/26/19
                    *8000 Long Island City Volkswagen
                    $91.43
                    *6866 LONG ISLAND CITY
                    VOLKSWAGEN $58.61
                    *8205 Long Island City Volkswagen -
                    DMV $29.54
                    *8183 Long Island City Volkswagen -
                    Merchant $64.91
                    *8175 Long Island City Volkswagen -
                    Payroll $53.15
                    *8191 Long Island City Volkswagen -
                    Refunds $4.85
                    Total (Includes all deposit accounts):
           3.1.     $302.49                                                  Checking                                                                  $302.49



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                        $302.49
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.

 7.        Deposits, including security deposits and utility deposits

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                         Case 1-19-41348-nhl                         Doc 1   Filed 03/07/19            Entered 03/07/19 12:09:55


 Debtor           Northern Boulevard Automall, LLC                                                 Case number (If known)
                  Name

           Description, including name of holder of deposit


           7.1.     Security deposit for 46-11 Broadway lot (car storage)                                                                       $6,000.00



 8.        Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
           Description, including name of holder of prepayment


 9.        Total of Part 2.                                                                                                                 $6,000.00
           Add lines 7 through 8. Copy the total to line 81.

 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            360,900.00    -                                   0.00 = ....                $360,900.00
                                              face amount                            doubtful or uncollectible accounts




 12.       Total of Part 3.                                                                                                              $360,900.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:          Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:          Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last            Net book value of         Valuation method used   Current value of
                                                      physical inventory          debtor's interest         for current value       debtor's interest
                                                                                  (Where available)

 19.       Raw materials

 20.       Work in progress

 21.       Finished goods, including goods held for resale

 22.       Other inventory or supplies
           Automobile parts                                                                      $0.00      Replacement                      $160,000.00


           New and used car
           inventory - SEE
           ATTACHED SCHEDULE
           (approximately 190 cars)                                                              $0.00                                     $5,295,976.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                       page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1    Filed 03/07/19         Entered 03/07/19 12:09:55


 Debtor         Northern Boulevard Automall, LLC                                                 Case number (If known)
                Name


 23.       Total of Part 5.                                                                                                        $5,455,976.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
               No
               Yes. Book value                                       Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
               No
               Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture and fxtures and computers                                          $0.00                                        $8,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                $8,000.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1    Filed 03/07/19       Entered 03/07/19 12:09:55


 Debtor         Northern Boulevard Automall, LLC                                               Case number (If known)
                Name



           General description                                                 Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers               debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                       (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Mechanic's tools, car lifts                                                       $0.00    Liquidation                        $20,000.00



 51.       Total of Part 8.                                                                                                           $20,000.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of      Valuation method used   Current value of
           property                                       extent of            debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. 56-15 Northern Blvd.,
                     Woodside, NY ,
                     Showroom                             Lease                         Unknown                                            Unknown


           55.2.     33-20 55th Street,
                     Woodside, NY, Auto
                     Service Center                       Lease                         Unknown                                            Unknown


           55.3.     46-11 Broaway,
                     Woodside NY - Car                    Lease - Month
                     Storage                              to Month                      Unknown                                            Unknown




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1   Filed 03/07/19       Entered 03/07/19 12:09:55


 Debtor         Northern Boulevard Automall, LLC                                              Case number (If known)
                Name

            55.4.    40-22 College Point
                     Blvd
                     Flushing, NY
                     11354-5115 - Car                     Lease - Month
                     Storage                              to Month                     Unknown                                             Unknown




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
               No
               Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
               No
               Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.

            General description                                               Net book value of        Valuation method used   Current value of
                                                                              debtor's interest        for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties
            Volkswagen Franchise                                                       Unknown                                             Unknown



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill in business                                                       Unknown                                             Unknown



 66.        Total of Part 10.                                                                                                                 $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
               No
               Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
               No
               Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1     Filed 03/07/19    Entered 03/07/19 12:09:55


 Debtor         Northern Boulevard Automall, LLC                                             Case number (If known)
                Name



 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.

                                                                                                                      Current value of
                                                                                                                      debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Causes of action for preferential payments and
            fraudulent conveyances and other similar actions under
            Chapter 5 of the Bankruptcy Code and under State and
            Federal laws.                                                                                                         Unknown
            Nature of claim
            Amount requested                                                 $0.00


            Claims, counterclaims, defenses, setoffs, offsets based
            on the actions taken by VCI in pursuing collection and
            recovery of collateral and the Debtor's assets, including
            but not limited to the rights the Debtor may have in the
            VCI replevin action pending the EDNY                                                                                  Unknown
            Nature of claim           equity, contract rights, federal
                                      and state laws and common law
            Amount requested                                $0.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

 78.        Total of Part 11.                                                                                                        $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
               No
               Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                         page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
                         Case 1-19-41348-nhl                            Doc 1            Filed 03/07/19                    Entered 03/07/19 12:09:55


 Debtor          Northern Boulevard Automall, LLC                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                                 $302.49

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                   $6,000.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $360,900.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                           $5,455,976.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $8,000.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                      $20,000.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $5,851,178.49            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,851,178.49




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                  Case 1-19-41348-nhl        Doc 1     Filed 03/07/19       Entered 03/07/19 12:09:55



SCHEDULE B ATTACHMENT QUESTION 22 - INVENTORY OF NEW AND USED CARS (NOTE THAT THIS INVENTORY IS SUBJECT TO ANY PENDING OR FINAL SALES)

Full Serial Number /Description   Detail Information               Loan ID             Loan Effective Date
                                                                                                      Original Principal Principal Balance
3VWC57BU7KM 136422                2019 VOLK JETTA S                          7528243      2/25/2019            23,420.00     23,420.00
3VWC57BU9KM 005928                2019 VOLK JETTA S                          7517898       2/20/2019           17,487.00       17,487.00
3VWC57BU3KM 054316                2019 VOLK JETTA S                          7517897       2/20/2019           17,934.00       17,934.00
1V2MR2CA9KC 508426                2019 VOLK ATLAS SEL                        7517895       2/20/2019           39,767.00       39,767.00
3VWJD7AT5KM 707831                2019 VOLK BEETLE SE                        7515619      2/19/2019           24,929.00       24,929.00
3VW6T7AU2KM 007881                2019 VOLK GTI AUTOBAHN                     7515618      2/19/2019           37,211.00       37,211.00
3VV2B7AX0KM 075886                2019 VOLK TIGUAN SE                        7510095      2/14/2019           29,915.00       29,915.00
3VV2B7AX4KM 072392                2019 VOLK TIGUAN SE                        7510093      2/14/2019           28,600.00       28,600.00
3VV2B7AX5KM 074278                2019 VOLK TIGUAN SE                        7510092      2/14/2019           29,632.00       29,632.00
3VV2B7AX8KM 045289                2019 VOLK TIGUAN SE                        7510091      2/14/2019           29,447.00       29,447.00
3VWTT7AU6GM 043938                2016 VOLK GTI S/SE                         7509345      2/14/2019           17,379.00       17,379.00
3VWC57BU6KM 046548                2019 VOLK JETTA S                          7508985       2/14/2019           17,840.00       17,840.00
3VW4T7AJ8JM 216571                2018 VOLK JETTA GLI                        7508982       2/14/2019           25,531.00       25,531.00
3VV2B7AX2KM 036782       2019 VOLK TIGUAN SE                                 7508029      2/13/2019           29,447.00       29,447.00
3VV0B7AX1KM 067349       2019 VOLK TIGUAN S                                  7508027      2/13/2019           27,156.00       27,156.00
3VV4B7AX6KM 072418       2019 VOLK TIGUAN SEL PREMIUM                        7508026      2/13/2019           39,694.00       39,694.00
WVGBV7AX2GW 509251 2016 VOLK TIGUAN S                                        7504571      2/12/2019           21,912.00       21,912.00
3VV4B7AX6KM 073472       2019 VOLK TIGUAN SEL PREMIUM                        7500222       2/8/2019           39,372.00       39,372.00
3VV2B7AX9KM 060948       2019 VOLK TIGUAN SE                                 7500221       2/8/2019           35,344.00       35,344.00
3VV4B7AX6KM 060883       2019 VOLK TIGUAN SEL PREMIUM                        7500220       2/8/2019           37,741.00       37,741.00
3VW6T7AU5KM 007714       2019 VOLK GTI AUTOBAHN                              7500219       2/8/2019           33,918.00       33,918.00
3VV2B7AX3KM 076966       2019 VOLK TIGUAN SE                                 7500218       2/8/2019           29,632.00       29,632.00
3VV2B7AX4KM 076958       2019 VOLK TIGUAN SE                                 7500217       2/8/2019           29,632.00       29,632.00
3VV4B7AX0KM 061950       2019 VOLK TIGUAN SEL PREMIUM                        7500215       2/8/2019           39,934.00       39,934.00
3VV4B7AX5KM 033626       2019 VOLK TIGUAN SEL PREMIUM                        7500214       2/8/2019           39,779.00       39,779.00
3VV2B7AX0KM 070705       2019 VOLK TIGUAN SE                                 7498081       2/7/2019           30,194.00       30,194.00
3VV2B7AX8KM 033594       2019 VOLK TIGUAN SE                                 7356936     11/23/2018           29,730.00       29,730.00
3VV4B7AX8KM 073022       2019 VOLK TIGUAN SEL PREMIUM                        7498079       2/7/2019           39,372.00       39,372.00
3VV2B7AX8KM 032171       2019 VOLK TIGUAN SE                                 7498078       2/7/2019           29,447.00       29,447.00
3VV4B7AX0KM 058742       2019 VOLK TIGUAN SEL PREMIUM                        7498076       2/7/2019           39,267.00       39,267.00
3VV2B7AX1KM 044968       2019 VOLK TIGUAN SE                                 7493184       2/5/2019           28,525.00       28,525.00
                     Case 1-19-41348-nhl   Doc 1    Filed 03/07/19    Entered 03/07/19 12:09:55



3VV2B7AX2KM 070026   2019 VOLK TIGUAN SE               7490830        2/4/2019      29,162.00     29,162.00
3VV0B7AX4KM 074683   2019 VOLK TIGUAN S                7490828        2/4/2019      27,156.00     27,156.00
3VV2B7AX4KM 076409   2019 VOLK TIGUAN SE               7490827        2/4/2019      29,632.00     29,632.00
3VV2B7AX8KM 065333   2019 VOLK TIGUAN SE               7490825        2/4/2019      28,600.00     28,600.00
3VV2B7AX9KM 039789   2019 VOLK TIGUAN SE               7490824        2/4/2019      29,447.00     29,447.00
3VW5DAAT7KM 502736   2019 VOLK BEETLE S                7490823        2/4/2019      26,165.00     26,165.00
WVGBV7AX8JK 002255   2018 VOLK TIGUAN LIMITED          7489841        2/4/2019      20,971.00     20,971.00
1VWLA7A30KC 011381   2019 VOLK PASSAT WOLFSBURG        7488340        2/1/2019      26,627.00     26,627.00
1VWLA7A31KC 011339   2019 VOLK PASSAT WOLFSBURG        7488339        2/1/2019      26,627.00     26,627.00
3VV2B7AX4KM 068830                                     7486344       1/31/2019      33,568.00     33,568.00
3VV0B7AX0KM 067374   2019 VOLK TIGUAN S                7486342       1/31/2019      27,156.00     27,156.00
3VV2B7AX8KM 061833   2019 VOLK TIGUAN SE               7486341       1/31/2019      35,344.00     35,344.00
3VWB17AJ8GM 272645   2016 VOLK JETTA SPORT             7483006       1/30/2019      11,862.00     11,862.00
3VV2B7AX3KM 064655   2019 VOLK TIGUAN SE               7481394       1/29/2019      29,632.00     29,632.00
3VV0B7AX7KM 068795   2019 VOLK TIGUAN S                7481391       1/29/2019      26,594.00     26,594.00
3VW6T7AU2KM 007489   2019 VOLK GTI AUTOBAHN            7481390       1/29/2019      33,179.00     33,179.00
3VV2B7AX3KM 060556   2019 VOLK TIGUAN SE               7478463       1/28/2019      33,568.00     33,568.00
NM0LS7E79G1 262929   2016 FORD TRANSIT CONNECT XL      7474375       1/25/2019      16,400.00     16,400.00
3VV2B7AX1KM 067358   2019 VOLK TIGUAN SE               7473937       1/25/2019      35,344.00     35,344.00
3VV2B7AX2KM 029296   2019 VOLK TIGUAN SE               7473934       1/25/2019      33,071.00     33,071.00
3VV2B7AX7KM 065422   2019 VOLK TIGUAN SE               7473933       1/25/2019      29,915.00     29,915.00
3VV2B7AX9KM 067141   2019 VOLK TIGUAN SE               7473932       1/25/2019      30,194.00     30,194.00
3VWC57BU1KM 116974   2019 VOLK JETTA S                 7473931       1/25/2019      23,738.00     23,738.00
3VV2B7AX6KM 046022   2019 VOLK TIGUAN SE               7473930       1/25/2019      29,959.00     29,959.00
3VV2B7AX6KM 055612   2019 VOLK TIGUAN SE               7473929       1/25/2019      29,447.00     29,447.00
3VV0B7AX1KM 066153   2019 VOLK TIGUAN S                7470119       1/23/2019      26,354.00     26,354.00
2C4RDGEG0HR 674855   2017 DODG GRAND CARAVAN GT        7470030       1/23/2019      17,000.00     17,000.00
3VV2B7AX4KM 061098   2019 VOLK TIGUAN SE               7468971       1/23/2019      33,568.00     33,568.00
3VWW57AU2KM 004988   2019 VOLK GOLF S                  7468970       1/23/2019      24,779.00     24,779.00
3VV4B7AX2KM 072318   2019 VOLK TIGUAN SEL PREMIUM      7465547       1/22/2019      39,934.00     39,934.00
3VV2B7AX5KM 064754   2019 VOLK TIGUAN SE               7465546       1/22/2019      30,477.00     30,477.00
3VWN57BU1KM 115736   2019 VOLK JETTA S                 7465545       1/22/2019      19,484.00     19,484.00
3VV2B7AXXKM 030132   2019 VOLK TIGUAN SE               7462321       1/18/2019      34,847.00     34,847.00
3VV2B7AX6KM 029303   2019 VOLK TIGUAN SE               7462320       1/18/2019      33,071.00     33,071.00
                         Case 1-19-41348-nhl     Doc 1   Filed 03/07/19    Entered 03/07/19 12:09:55



1VWLA7A30KC 008769        2019 VOLK PASSAT WOLFSBURG        7459374       1/17/2019      26,627.00     26,627.00
1VWLA7A37KC 008171        2019 VOLK PASSAT WOLFSBURG        7459373       1/17/2019      26,627.00     26,627.00
1VWLA7A38KC 011001        2019 VOLK PASSAT WOLFSBURG        7459372       1/17/2019      26,627.00     26,627.00
1VWLA7A38KC 011192        2019 VOLK PASSAT WOLFSBURG        7459371       1/17/2019      26,627.00     26,627.00
1VWLA7A3XKC 008553        2019 VOLK PASSAT WOLFSBURG        7459370       1/17/2019      26,627.00     26,627.00
1V2GR2CA0KC 530117        2019 VOLK ATLAS S                 7459369       1/17/2019      34,615.00     34,615.00
1V2GR2CA0KC 529114        2019 VOLK ATLAS S                 7459368       1/17/2019      34,615.00     34,615.00
3VW447AU4HM 073104 2017 VOLK GTI S/SE                       7458547       1/17/2019      29,071.00     29,071.00
3VV2B7AX4KM 067371        2019 VOLK TIGUAN SE               7456745       1/16/2019      35,344.00     35,344.00
3VV2B7AX2KM 029234        2019 VOLK TIGUAN SE               7456743       1/16/2019      33,071.00     33,071.00
WVWLF7AUXGW 184294        2016 VOLK GOLF R                  7453718       1/15/2019      28,127.00     28,127.00
3VW5T7AU3KM 005388        2019 VOLK GTI AUTOBAHN            7451916       1/14/2019      29,242.00     29,242.00
3VV2B7AX0KM 061471        2019 VOLK TIGUAN SE               7451914       1/14/2019      33,568.00     33,568.00
3VWG57AU0KM 002290        2019 VOLK GOLF S                  7451910       1/14/2019      25,835.00     25,835.00
3VWC57BU4KM 120324        2019 VOLK JETTA S                 7451906       1/14/2019      22,574.00     22,574.00
3VW5T7AJ3GM 234182        2016 VOLK JETTA GLI               7448251       1/11/2019      15,094.00     15,094.00
1VWJM7A32JC 047120        2018 VOLK PASSAT GT               7445927       1/10/2019      32,417.00     32,417.00
3VV2B7AX4JM 108869 2018 VOLK TIGUAN SE                      7443462        1/9/2019      26,800.00     26,800.00
3VV2B7AX0KM 058652        2019 VOLK TIGUAN SE               7442183        1/8/2019      28,415.00     28,415.00
3VWG57AU5KM 006366        2019 VOLK GOLF S                  7442181        1/8/2019      26,949.00     26,949.00
3VV2B7AX6KM 058638        2019 VOLK TIGUAN SE               7442180        1/8/2019      29,447.00     29,447.00
3VWE57BU5KM 120115        2019 VOLK JETTA SEL               7442179        1/8/2019      25,286.00     25,286.00
3VV2B7AX3KM 036886        2019 VOLK TIGUAN SE               7439881        1/7/2019      29,959.00     29,959.00
3VV2B7AX4KM 038453        2019 VOLK TIGUAN SE               7439879        1/7/2019      29,447.00     29,447.00
3VV2B7AX5KM 036680        2019 VOLK TIGUAN SE               7439878        1/7/2019      29,447.00     29,447.00
3VV2B7AXXKM 061493        2019 VOLK TIGUAN SE               7439877        1/7/2019      34,130.00     34,130.00
3VV2B7AXXKM 050042        2019 VOLK TIGUAN SE               7439875        1/7/2019      35,359.00     35,359.00
3VWD67AJ3GM 309255        2016 VOLK JETTA SE                7437881        1/7/2019      12,074.00     12,074.00
3VW267AJ8GM 413604        2016 VOLK JETTA S                 7437862        1/7/2019      12,199.00     12,199.00
3VW217AU2HM 041395       2017 VOLK GOLF S                    7437470       1/7/2019       21,594.00    21,594.00
3VW117AU4JM 752727 2018 VOLK GOLF SPORTWAGEN S              7437469      1/7/2019        21,857.00     21,857.00
3VV2B7AX5KM 053222       2019 VOLK TIGUAN SE                7433471      1/2/2019        28,415.00     28,415.00
3VV2B7AX6KM 044531       2019 VOLK TIGUAN SE                7433470      1/2/2019        29,447.00     29,447.00
1V2XR2CA2KC 507003       2019 VOLK ATLAS SE                 7432370    12/31/2018        41,369.00     41,369.00
                         Case 1-19-41348-nhl      Doc 1   Filed 03/07/19    Entered 03/07/19 12:09:55



3VV4B7AX3KM 048108       2019 VOLK TIGUAN SEL PREMIUM        7422697    12/27/2018        39,779.00     39,779.00
3VV2B7AX0KM 051670                                           7422695    12/27/2018        28,415.00     28,415.00
3VV2B7AX6KM 049146       2019 VOLK TIGUAN SE                 7422691    12/27/2018        28,927.00     28,927.00
1V2GR2CA8KC 527367       2019 VOLK ATLAS S                   7420330    12/26/2018        34,380.00     34,380.00
3VWJD7AT2KM 705695       2019 VOLK BEETLE SE                 7417383    12/24/2018        27,179.00     27,179.00
1V2GR2CA5KC 528766       2019 VOLK ATLAS S                   7411951    12/21/2018        34,380.00     34,380.00
1V2GR2CA8KC 528731       2019 VOLK ATLAS S                   7411950    12/21/2018        34,380.00     34,380.00
1VWMA7A37KC 013228       2019 VOLK PASSAT SE R-LINE          7411949    12/21/2018        30,555.00     30,555.00
3VWD17AU7JM 757885 2018 VOLK GOLF SPORTWAGEN S               7411239    12/21/2018        20,252.00     20,252.00
3VV2B7AX0KM 029412       2019 VOLK TIGUAN SE                 7409862    12/20/2018        33,071.00     33,071.00
3VV2B7AX6KM 048949       2019 VOLK TIGUAN SE                 7409861    12/20/2018        29,447.00     29,447.00
3VV2B7AX9KM 048671       2019 VOLK TIGUAN SE                 7409858    12/20/2018        33,568.00     33,568.00
WVGEP9BP6GD 005573 0 VOLKS 7P63K8                            7396475    12/13/2018        56,028.00     56,028.00
3VW117AU0JM 761666 2018 VOLK GOLF SPORTWAGEN S               7389779    12/11/2018        21,883.00     21,883.00
3VW217AU7HM 040551       2017 VOLK GOLF S                     7385099       12/7/2018      23,767.00    23,767.00
3VWH17AU1HM 536679 2017 VOLK GOLF ALLTRACK S                 7384077       12/6/2018      28,003.00     28,003.00
3VV2B7AX7JM 014548       2018 VOLK TIGUAN SE                  7384073     12/6/2018        28,059.00    28,059.00
1VWCT7A3XHC 075995       2017 VOLK PASSAT SEL PREMIUM         7384071     12/6/2018        26,351.00    26,351.00
WAUBFAFLXGN 011936       2016 AUDI A4 PREMIUM                 7384045   12/6/2018          22,908.00    22,908.00
1VWLA7A31KC 006948       2019 VOLK PASSAT WOLFSBURG          7383324     12/6/2018        26,412.00     26,412.00
1VWBT7A32GC 035632       2016 VOLK PASSAT SE                 7382401     12/5/2018        15,139.00     15,139.00
3VV2B7AX8KM 008369       2019 VOLK TIGUAN SE                 7373079    11/30/2018        33,583.00     33,583.00
3VV4B7AX3KM 008899       2019 VOLK TIGUAN SEL PREMIUM        7373075    11/30/2018        37,679.00     37,679.00
3VWC57BU1KM 112620       2019 VOLK JETTA S                   7373070    11/30/2018        20,536.00     20,536.00
3VWG57BUXKM 105814       2019 VOLK JETTA SEL PREMIUM         7373068    11/30/2018        27,172.00     27,172.00
3VW217AUXHM 039832       2017 VOLK GOLF S                     7371401      11/30/2018      22,263.00    22,263.00
1V2GR2CA1KC 520079       2019 VOLK ATLAS S                   7367218    11/29/2018        34,380.00     34,380.00
1V2GR2CA2KC 516753       2019 VOLK ATLAS S                   7367215    11/29/2018        34,380.00     34,380.00
1V2GR2CA2KC 514761       2019 VOLK ATLAS S                   7367214    11/29/2018        34,380.00     34,380.00
3VWG57AU0KM 000300       2019 VOLK GOLF S                    7364861    11/28/2018        23,537.00     23,537.00
3VV4B7AXXKM 007507       2019 VOLK TIGUAN SEL PREMIUM        7364854    11/28/2018        37,396.00     37,396.00
1V2RR2CA3KC 514230       2019 VOLK ATLAS SEL                 7364852    11/28/2018        45,676.00     45,676.00
3VWH17AUXHM 539239 2017 VOLK GOLF ALLTRACK S                 7363930    11/28/2018        28,462.00     28,462.00
3VWH17AUXHM 536101 2017 VOLK GOLF ALLTRACK S                 7363929    11/28/2018        28,599.00     28,599.00
                         Case 1-19-41348-nhl        Doc 1   Filed 03/07/19    Entered 03/07/19 12:09:55



1VWAA7A37JC 010671       2018 VOLK PASSAT S                     7363920      11/28/2018      22,211.00    22,211.00
1VWBT7A31FC 122730       2015 VOLK PASSAT SE                   7361596    11/27/2018        13,265.00     13,265.00
3VWG57BU3KM 103886       2019 VOLK JETTA SEL PREMIUM           7356940    11/23/2018        27,172.00     27,172.00
3VV2B7AX0KM 011749       2019 VOLK TIGUAN SE                   7356939    11/23/2018        33,071.00     33,071.00
3VV2B7AX8KM 017654       2019 VOLK TIGUAN SE                   7349278    11/19/2018        33,583.00     33,583.00
3VV2B7AXXKM 011323       2019 VOLK TIGUAN SE                   7342520    11/14/2018        34,847.00     34,847.00
3VV4B7AX8KM 010874       2019 VOLK TIGUAN SEL PREMIUM          7342518    11/14/2018        37,396.00     37,396.00
1VWLA7A35KC 004412       2019 VOLK PASSAT WOLFSBURG            7339493    11/13/2018        26,412.00     26,412.00
WVGEF9BP3GD 006151       2016 VOLK TOUAREG SPORT               7334497     11/8/2018        26,989.00     26,989.00
3VW217AU0HM 011313       2017 VOLK GOLF S                      7334428     11/8/2018        15,973.00     15,973.00
1GNSCJE01DR 226040       2013 CHEV SUBURBAN C1500 LT           7333931     11/7/2018        19,800.00     19,800.00
4JGDA5HB4EA 356417       2014 MERZ ML 350 4MATIC               7333756     11/7/2018        19,250.00     19,250.00
3VWG57BU1KM 104129       2019 VOLK JETTA SEL PREMIUM           7333501     11/7/2018        27,172.00     27,172.00
1V2MR2CA2KC 510292       2019 VOLK ATLAS SEL                   7333498     11/7/2018        43,889.00     43,889.00
3VWC57BU3KM 027567       2019 VOLK JETTA S                     7333497     11/7/2018        20,536.00     20,536.00
1VWLA7A3XKC 002266       2019 VOLK PASSAT WOLFSBURG            7331484     11/6/2018        26,412.00     26,412.00
WVGBV7AXXGW 587504       2016 VOLK TIGUAN S                    7331187     11/6/2018        20,436.00     20,436.00
1VWLA7A39KC 001299       2019 VOLK PASSAT WOLFSBURG            7325008     11/1/2018        26,412.00     26,412.00
WVGBV7AXXHK 049992       2017 VOLK TIGUAN S                     7323909       11/1/2018      22,412.00    22,412.00
WVGBV7AX8JK 000327       2018 VOLK TIGUAN LIMITED               7323906       11/1/2018      23,266.00    23,266.00
WVGBV7AX3HK 049624       2017 VOLK TIGUAN S                     7323901       11/1/2018      21,365.00    21,365.00
3VWJ17AT4HM 610329 2017 VOLK BEETLE SE                         7323839     11/1/2018        19,882.00     19,882.00
3VW017AU7HM 538319 2017 VOLK GOLF SPORTWAGEN S                 7323808     11/1/2018        22,063.00     22,063.00
3VWG57BU6KM 086081       2019 VOLK JETTA SEL PREMIUM           7323260    10/31/2018        27,162.00     27,162.00
3VWG17AU5JM 251369 2018 VOLK GOLF S                            7322899    10/31/2018        22,379.00     22,379.00
3VWG17AU9JM 262276 2018 VOLK GOLF S                            7322897    10/31/2018        22,379.00     22,379.00
3VV4B7AX8KM 023494       2019 VOLK TIGUAN SEL PREMIUM          7321652    10/31/2018        39,212.00     39,212.00
3C6TRVAG5HE 532138       2017 RAM PROMASTER 1500 1500 S        7320342    10/30/2018        20,000.00     20,000.00
1V2UR2CA2KC 509529       2019 VOLK ATLAS SE                    7319341    10/30/2018        40,103.00     40,103.00
1V2UR2CA9KC 507647       2019 VOLK ATLAS SE                    7302109    10/24/2018        39,501.00     39,501.00
1V2XR2CA3KC 507849       2019 VOLK ATLAS SE                    7299703    10/23/2018        41,369.00     41,369.00
1V2GR2CA9KC 506978       2019 VOLK ATLAS S                     7297480    10/22/2018        34,615.00     34,615.00
5NPE24AF7GH 387198       2016 HYUN SONATA SE                   7294120    10/18/2018        11,175.00     11,175.00
3VW917AU3FM 027534       2015 VOLK GOLF                        7294119    10/17/2018        11,000.00     11,000.00
                         Case 1-19-41348-nhl    Doc 1   Filed 03/07/19    Entered 03/07/19 12:09:55



3VW217AU9HM 040258       2017 VOLK GOLF S                   7278389      10/9/2018       21,668.00     21,668.00
3VWC57BU0KM 101513       2019 VOLK JETTA S                 7276456       10/5/2018      23,380.00     23,380.00
3VWC57BU6KM 102584       2019 VOLK JETTA S                 7276453       10/5/2018      23,380.00     23,380.00
3VWFD7AT0JM 708051       2018 VOLK BEETLE S                7263434       9/28/2018      20,536.00     20,536.00
3VWE57BU4KM 050686       2019 VOLK JETTA SEL               7245265       9/20/2018      24,732.00     24,732.00
3VWC57BU6KM 078934       2019 VOLK JETTA S                 7236240       9/14/2018      22,564.00     22,564.00
3VWC57BU8KM 081608       2019 VOLK JETTA S                 7236239       9/14/2018      22,564.00     22,564.00
3VWC57BU9KM 070164       2019 VOLK JETTA S                 7236238       9/14/2018      20,536.00     20,536.00
3VWN57BU0KM 067906       2019 VOLK JETTA S                 7158845        8/3/2018      19,484.00     19,484.00
1V2NR2CA8JC 566465       2018 VOLK ATLAS SEL PREMIUM       7128871       7/23/2018      48,975.00     48,975.00
1V2NR2CA4JC 568097       2018 VOLK ATLAS SEL PREMIUM       7120628       7/18/2018      48,655.00     48,655.00
1V2NR2CA3JC 572769       2018 VOLK ATLAS SEL PREMIUM       7098065        7/5/2018      48,367.00     48,367.00
3VWJL7ATXDM 683726       2013 VOLK BEETLE                  7082999       6/27/2018      11,385.00     11,385.00
WAUBFAFL9GN 015542       2016 AUDI A4 PREMIUM              7029752       5/25/2018      21,000.00     21,000.00
1N4AA5AP5EC 452726       2014 NISS MAXIMA S                6965862       4/16/2018      12,875.00     12,875.00
3VWDB7AJ5HM 387436       2017 VOLK JETTA SE                 6914624      3/14/2018       19,222.00     19,222.00
WVGEP9BP8GD 006157       0 VOLKS 7P63K8                    6899737        3/3/2018       56,028.00    56,028.00
WVGEP9BP0GD 006122 0 VOLKS 7P63K8                          6551113        8/8/2017       56,028.00    56,028.00
TOTALS                                                                                5,295,976.00 5,295,976.00
                         Case 1-19-41348-nhl                         Doc 1       Filed 03/07/19              Entered 03/07/19 12:09:55


 Fill in this information to identify the case:

 Debtor name         Northern Boulevard Automall, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
       GREAT AMERICAN
 2.1                                                  Describe debtor's property that is subject to a lien                     $1,986.00                     $0.00
       FINANCE SE
       Creditor's Name                                Hunter System
       625 First Street
       Cedar Rapids, IA
       52401-2030
       Creditor's mailing address                     Describe the lien
                                                      UCC
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   LAKELAND BANK                                  Describe debtor's property that is subject to a lien                   $46,559.00                      $0.00
       Creditor's Name                                Parking Lifts
       250 Oak Ridge Road
       Oak Ridge, NJ 07438
       Creditor's mailing address                     Describe the lien
                                                      UCC Filing
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply



Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                         Case 1-19-41348-nhl                         Doc 1       Filed 03/07/19              Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                         Case number (if know)
              Name

           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



       REYNA CAPITAL
 2.3                                                                                                                            $20,625.00          $0.00
       CORPORATION                                    Describe debtor's property that is subject to a lien
       Creditor's Name                                Guardian Software and related materials
       PO BOX 674275,
       Dallas, TX 75267
       Creditor's mailing address                     Describe the lien
                                                      UCC Filing
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.4   VOLKSWAGEN CREDIT                              Describe debtor's property that is subject to a lien                     $428,103.00          $0.00
       Creditor's Name                                All Assets
       1401 FRANKLIN BLVD,
       Libertyville, IL 60048
       Creditor's mailing address                     Describe the lien
                                                      UCC Filing
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       Term Loan
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




       VOLKSWAGEN CREDIT
 2.5                                                                                                                       $6,448,765.00     $360,900.00
       Inc.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                All Assets
       300 TICE BOULEVARD,
       Woodcliff Lake, NJ 07677
       Creditor's mailing address                     Describe the lien
                                                      UCC Filing



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                 page 2 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1       Filed 03/07/19             Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                         Case number (if know)
              Name

                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
                                                         Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       Floor Plan
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.                                         Disputed




                                                                                                                               $6,946,038.0
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
        Joann Sternheimer, Esq.
        Deily & Glastetter LLP                                                                                  Line   2.5
        8 Southwoods Blvd.
        Ste 207
        Albany, NY 12211




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 3 of 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1          Filed 03/07/19                    Entered 03/07/19 12:09:55


 Fill in this information to identify the case:

 Debtor name         Northern Boulevard Automall, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                                  Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                 12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                          $640.00          $640.00
           ADAMS-EDWARDS, LYDIA                                      Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $2,510.00          $2,510.00
           AHMED, REFATH                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

           Date or dates debt was incurred                           Basis for the claim:


           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                   43812                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $633.75     $633.00
          AVALOS, DARWIN                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,775.20    $2,775.00
          AVILES, JAVIER A                                           Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,465.20    $2,465.00
          BEBRY, JANET                                               Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,500.00    $1,500.00
          BROSI, KEVIN J                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 2 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $570.00     $570.00
          CASTRO, ALBERT CESAR                                       Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $432.00     $432.00
          CORDOVA, YESENIA                                           Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,000.00    $1,000.00
          CORSEY, SHERETTE M                                         Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $562.50     $562.00
          CRUZ, ANGELA                                               Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $785.23    $785.00
          DIAZ, CAROLINA                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $562.50    $562.00
          DU, SARAH                                                  Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $814.50    $814.00
          ENCARNACION, DAVID                                         Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $796.88    $796.00
          FRANCO, WILFRIDO                                           Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 4 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,000.00    $2,000.00
          FRANIA, ADAM                                               Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown      $0.00
          HIDALGO, ERIKA                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown      Unknown
          Internal Revenue Service                                   Check all that apply.
          P.O. Box 7346                                                 Contingent
          Philadelphia, PA 19114                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $420.00     $420.00
          JOSEPH, MARVIN                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,000.00    $1,000.00
          LEE, HERMAN                                                Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,909.50    $1,909.50
          LEE, SUNGIL                                                Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,250.00    $1,250.00
          LEONG, LAWRENCE                                            Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $450.00     $450.00
          LETSIOS, MARINA                                            Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $765.63     $765.63
          LI , JOHNSON                                               Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,255.58    $1,255.58
          LIQUET, BENJAMIN E.                                        Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,011.50    $1,011.50
          LOPEZ, JUAN TOMAS                                          Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $750.00     $750.00
          LOWE, MONAE                                                Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,785.25    $1,785.25
          LUNA, CHRISTIAN P.                                         Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $699.13     $699.13
          MARTINEZ RIVERA, JOSE R.                                   Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $654.01     $654.01
          MCDONALD, BRIAN                                            Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,527.60    $1,527.60
          MEDINA, RODOLFO                                            Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $808.13     $808.13
          MOLLOY, BRIAN                                              Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,646.15    $2,646.15
          MOLLOY, DANIEL                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $896.75     $896.75
          MONGE SERRANO, JOSE WILLI                                  Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $580.50     $580.50
          MORENO, MIGUEL E.                                          Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,000.00    $1,000.00
          MORONTA, ANA M.                                            Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $116.25     $116.25
          MOUTOPOULOS, ANGELA                                        Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,307.60    $2,307.60
          MOUTOPOULOS, JOHN                                          Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,236.00    $1,236.00
          NIEVES, DANIEL                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $813.75    $813.75
          NUNEZ, FRANCISCO                                           Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $658.00    $658.00
          NUNEZ, MICHAEL A.                                          Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     Unknown     Unknown
          NYS Dept of Tax & Finance                                  Check all that apply.
          Bankruptcy Section                                            Contingent
          PO BOX 5300                                                   Unliquidated
          Albany, NY 12205
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes


 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $917.50    $917.50
          OWENS, MYKISHA                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 11 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $3,961.60    $3,961.60
          PAPANTONIOU, GEORGE S                                      Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,399.02    $1,399.02
          PENA, ADONIS                                               Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,400.00    $1,400.00
          RIOS, ROBERT M                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,806.94    $1,806.94
          RIVERA, JOSEPH                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $591.99     $591.99
          ROOPNARINE, BRANDON                                        Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,320.00    $1,320.00
          SANCHEZ, ARTEMIO H.                                        Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $2,339.57    $2,339.57
          SAREEN, SOMANSHU                                           Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $918.10     $918.10
          SEMPER, CYRIL                                              Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                                Case number (if known)
              Name

 2.51     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,322.50    $1,322.50
          SKEETER, JONATHAN                                          Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.52     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $919.00     $919.00
          SOLORZANO, NORMA                                           Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.53     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                     $1,000.00    $1,000.00
          THEN, JONATHAN                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.54     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                      $442.50     $442.50
          VENTURA, MARIA                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

          Date or dates debt was incurred                            Basis for the claim:


          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                           No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1          Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor        Northern Boulevard Automall, LLC                                                               Case number (if known)
               Name

 2.55       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $1,700.00    $1,700.00
            WEBER, LYNDA                                             Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes


 2.56       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                        $903.75     $903.75
            XHUDO, PETRIT                                            Check all that apply.
                                                                        Contingent
                                                                        Unliquidated
                                                                        Disputed

            Date or dates debt was incurred                          Basis for the claim:


            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                         No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                        Yes



 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           12 VOLT DOCTOR                                                              Contingent
           2917 ARTHUR KILL ROAD                                                       Unliquidated
           Staten Island, NY 10309
                                                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?     No       Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           142 North LLC                                                               Contingent
           25-19 BORDEN AVENUE,
                                                                                       Unliquidated
           Astoria, NY 11103
                                                                                       Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                         Basis for the claim:

                                                                                   Is the claim subject to offset?     No       Yes

 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    Unknown
           2545 BORDEN LLC                                                             Contingent
           25-19 Borden Avenue
                                                                                       Unliquidated
           Long Island City, NY 11101
                                                                                       Disputed
           Date(s) debt was incurred
           Last 4 digits of account number                                         Basis for the claim:     Rents
                                                                                   Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 15 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          533 48th LLC                                                          Contingent
          25-19 BORDEN AVENUE,
                                                                                Unliquidated
          Long Island City, NY 11101
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          54 Bway LLC                                                           Contingent
          25-19 BORDEN AVENUE,
                                                                                Unliquidated
          Long Island City, NY 11101
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          5615 Northern LLC                                                     Contingent
          25-19 BORDEN AVENUE
                                                                                Unliquidated
          Long Island City, NY 11101
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          700 CREDIT                                                            Contingent
          PO Box 101015                                                         Unliquidated
          Pasadena, CA 91189
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $90,000.00
          A Rapid                                                               Contingent
          28 Welwood Street                                                     Unliquidated
          Phoenix, AZ 85041                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $313.56
          ACE SERVICE & INSTALLATIO                                             Contingent
          69 Gazza Blvd                                                         Unliquidated
          Farmingdale, NY 11735                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $385.45
          ACURA FINANCIAL SERVICES                                              Contingent
          2080 CABOT BLVD WEST                                                  Unliquidated
          LOCKBOX #7829                                                         Disputed
          Langhorne, PA 19047
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $245.60
          ALL STAR AUTO GROUP                                                   Contingent
          740 N. Broadway                                                       Unliquidated
          Massapequa, NY 11758                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          ALLDATA                                                               Contingent
          P.O.BOX 848379                                                        Unliquidated
          Dallas, TX 75284-8379                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,635.61
          ALLY INSURANCE GENERAL L                                              Contingent
          PO BOX 975670                                                         Unliquidated
          Dallas, TX 75397-5670                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,916.00
          AM TRUST NORTH AMERICA                                                Contingent
          800 SUPERIOR AVENUE E                                                 Unliquidated
          Cleveland, OH 44114                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Workers Comp insurance audit balance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $490,000.00
          AMEX MERCHANT FINANCING                                               Contingent
          200 Vessey Street                                                     Unliquidated
          New York, NY 10285-3106                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    All Assets of Debtor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,000.00
          ANTENNA PAY TV USA, INC.                                              Contingent
          645 FIFTH AVE #406
                                                                                Unliquidated
          New York, NY 10022
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,000.00
          APPLIED CONCEPTS                                                      Contingent
          55 SKYLINE DRIVE
                                                                                Unliquidated
          ste 2200
          Lake Mary, FL 32746                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $630.00
          AUTO LISI, INC                                                        Contingent
          1827 42nd street                                                      Unliquidated
          Astoria, NY 11105                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,800.00
          AUTOBYTEL                                                             Contingent
          18872 MacArthur Blvd.,                                                Unliquidated
          ste 200
          Irvine, CA 92612-1400                                                 Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          AUTOCORE INC.                                                         Contingent
          3 Grace Ave, ste 119                                                  Unliquidated
          Great Neck, NY 11021
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,263.00
          Autoguard Advantage Corp                                              Contingent
          5500 Frantz Road                                                      Unliquidated
          Ste 100                                                               Disputed
          Dublin, OH 43017
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $779.54
          BALLOONS PROMOTIONS                                                   Contingent
          30 SHERWOOD LANE
                                                                                Unliquidated
          Suite F
          Fairfield, NJ 07004                                                   Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          BANK OF AMERICA- BOA                                                  Contingent
          900 Southside Blvd
                                                                                Unliquidated
          Building 200
          Jacksonville, FL 32256                                                Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $395.00
          BIG Z AUTO BODY                                                       Contingent
          32-13 57th Street                                                     Unliquidated
          Woodside, NY 11377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $647.80
          BOHEMIA NYC GROUP CORP.                                               Contingent
          3378 11th Street, 4D                                                  Unliquidated
          Astoria, NY 11106                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          BP GAS CARD                                                           Contingent
          PO Box 965006                                                         Unliquidated
          Orlando, FL 32896-5006                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,763.12
          Brothers Repair - DEC JAN                                             Contingent
          21-15 38TH AVE                                                        Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CAPITAL ONE                                                           Contingent
          1680 Capital One Drive
                                                                                Unliquidated
          Mc Lean, VA 22102-3491
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,250.00
          CARDONE TRAINING TECHNOLO                                             Contingent
          18909 NE 29TH AVE                                                     Unliquidated
          Miami, FL 33180                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,629.00
          CARFAX                                                                Contingent
          16630 COLLECTION CNTR DR.                                             Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CARS.COM                                                              Contingent
          2631 SOLUTION CENTER                                                  Unliquidated
          Chicago, IL 60677                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,788.00
          CHRYSLER CAPITAL                                                      Contingent
          1010 West Mockingbird Lan                                             Unliquidated
          ste 100                                                               Disputed
          Dallas, TX 75247
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $190,000.00
          CIT DIRECT CAPITAL STATEW                                             Contingent
          900 Merchants Concourse                                               Unliquidated
          #216                                                                  Disputed
          Westbury, NY 11590
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $47,499.00
          CIT DIRECT CAPITAL STATEW                                             Contingent
          900 Merchants Concourse                                               Unliquidated
          #216                                                                  Disputed
          Westbury, NY 11590
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          City Lights Electric                                                  Contingent
          37-03 24TH AVENUE                                                     Unliquidated
          Astoria, NY 11103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $60,254.50
          CLASSIC AUTOMOBILES                                                   Contingent
          64-66 80TH AVE                                                        Unliquidated
          Ridgewood, NY 11385                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $202.00
          CON EDISON                                                            Contingent
          JAF Station                                                           Unliquidated
          PO Box 1702                                                           Disputed
          New York, NY 10116
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          CONTACT AT ONCE                                                       Contingent
          28619 NETWORK PLACE                                                   Unliquidated
          Chicago, IL 60673
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,254.97
          CONVERGENT - CARGURUS                                                 Contingent
          800 SW 39th Street                                                    Unliquidated
          Ste 100
                                                                                Disputed
          Renton, WA 98057
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,372.59
          CREDIT BUREAU CONNECTION                                              Contingent
          575 E.LOCUST AVE                                                      Unliquidated
          SUITE 103                                                             Disputed
          Fresno, CA 93720
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,809.00
          CRYSTAL FUSION                                                        Contingent
          185 WEST MONTAUK HWY,                                                 Unliquidated
          Lindenhurst, NY 11757                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,725.00
          DEALER COMPLIANCE SERVICE                                             Contingent
          2464 KERR DRIVE
                                                                                Unliquidated
          Virginia Beach, VA 23454
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $464.48
          DEALER INSPIRE                                                        Contingent
          P.O.BOX 775674                                                        Unliquidated
          Chicago, IL 60677                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,428.47
          DEALER RATER                                                          Contingent
          75 REMITTANCE DRIVE                                                   Unliquidated
          Dept 6767
          Chicago, IL 60675                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DEALER SOCKET                                                         Contingent
          P.O.BOX 845423,                                                       Unliquidated
          Los Angeles, CA 90084
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $865.00
          DEALER SOLUTIONS ONE                                                  Contingent
          P.O.BOX 215                                                           Unliquidated
          Clearwater, FL 33757
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,331.64
          DEALER SPECIALTY - DOMINI                                             Contingent
          DOMINION PROCESSING-DEPT                                              Unliquidated
          PO Box 775523                                                         Disputed
          Chicago, IL 60677
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,750.00
          DEALER SPECIALTY - NY POS                                             Contingent
          DOMINION PROCESSING-DEPT                                              Unliquidated
          PO Box 775523                                                         Disputed
          Chicago, IL 60677
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,908.30
          DEALER TRACK                                                          Contingent
          P.O.BOX 6129                                                          Unliquidated
          New York, NY 10249                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $225.42
          DELAGE LADEN FINANCIAL                                                Contingent
          1111 Old Eagle School Rd                                              Unliquidated
          Wayne, PA 19087                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $500.00
          DENT SHIELD                                                           Contingent
          P.O.BOX 701177,                                                       Unliquidated
          East Elmhurst, NY 11370
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DIO LONG LLC                                                          Contingent
          25-19 BORDEN AVENUE,
                                                                                Unliquidated
          Long Island City, NY 11101
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          DIO NORTH LLC                                                         Contingent
          25-19 BORDEN AVENUE,
                                                                                Unliquidated
          Long Island City, NY 11101
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes

 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $228.00
          DOMAIN LISTINGS                                                       Contingent
          P.O.BOX 19607,                                                        Unliquidated
          Las Vegas, NV 89132                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          DP SALES DISTRIBUTORS INC                                             Contingent
          12A SEABRO AVENUE,                                                    Unliquidated
          Amityville, NY 11701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $298.42
          EAG AUTO LEASING                                                      Contingent
          151 KINGS HIGHWAY,                                                    Unliquidated
          Brooklyn, NY 11223                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,000.00
          EDMUNDS.COM, INC.                                                     Contingent
          P.O.BOX 783531                                                        Unliquidated
          Philadelphia, PA 19178
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,086.00
          ELITE RIM REPAIR                                                      Contingent
          30 WESTAMES COURT,                                                    Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $179.32
          EMPIRE WATER                                                          Contingent
          46 CAIN DRIVE,                                                        Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,400.00
          ERNIES AUTO DETAILING INC                                             Contingent
          86 SPRING STREET,                                                     Unliquidated
          Passaic, NJ 07055                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,891.00
          FIVE STAR ADVERTISING & M                                             Contingent
          P.O.BOX 160,                                                          Unliquidated
          Plainview, NY 11803                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $682.78
          FUSION AUTO FINANCE                                                   Contingent
          1320 TENNIS DRIVE,                                                    Unliquidated
          Bedford, TX 76022                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,283.00
          GE NBC ADVERTISING                                                    Contingent
          30 Rockefeller Plaza                                                  Unliquidated
          New York, NY 10112                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $359.81
          GENERAL MOTORS FINANCIAL
          1820 E SKY HARBOR CIRCLE                                              Contingent
          South                                                                 Unliquidated
          Suite 150                                                             Disputed
          Phoenix, AZ 85034
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $30.00
          GENERAL WELDING SUPPLY CO                                             Contingent
          600 SHAMES DRIVE,                                                     Unliquidated
          Westbury, NY 11590                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.00
          GLASS MEHA GLASS Mechanix                                             Contingent
          20 E Homestead Ave                                                    Unliquidated
          Palisades Park, NJ 07650                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $795.00
          GLM SECURITY AND SOUND, I                                             Contingent
          47 HARRIET PLACE,                                                     Unliquidated
          Lynbrook, NY 11563                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,328.28
          GLOBAL INDUSTRIES                                                     Contingent
          29833 NETWORK PLACE, C                                                Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,152.70
          GPP - GALLAGHER PROMOTION                                             Contingent
          655 Florida Central Pkwy                                              Unliquidated
          Longwood, FL 32750                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,849.00
          HARCO INSURANCE                                                       Contingent
          15597 COLLECTION CENTER D                                             Unliquidated
          Chicago, IL 60693                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,572.00
          HONDA FINANCIAL SERVICES                                              Contingent
          19106 101 N INDEPENCE                                                 Unliquidated
          Mall East                                                             Disputed
          Philadelphia, PA 19106
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,022.00
          HYUNDAI MOTOR FINANCE                                                 Contingent
          P.O.BOX 650805,                                                       Unliquidated
          Dallas, TX 75266                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,400.00
          INNOVARE MEDICAL MEDIA                                                Contingent
          3496 ROUTE 22,                                                        Unliquidated
          Somerville, NJ 08876                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $376.31
          INTERAMERICAN MOTOR CORP.                                             Contingent
          8901 CANOGA AVENUE                                                    Unliquidated
          Canoga Park, CA 91304                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $397.75
          JOHN A. VASSIAROS, INC.                                               Contingent
          2905 120TH STREET,                                                    Unliquidated
          Flushing, NY 11354                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,000.00
          JOHN MOUTOPOULOS                                                      Contingent
          2838 Lee Place                                                        Unliquidated
          Bellmore, NY 11710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $122,943.00
          KOEPPEL AND LASHER                                                    Contingent
          c/o Koeppel Nissan                                                    Unliquidated
          74-15 Northern Blvd                                                   Disputed
          Jackson Heights, NY 11372
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $300.00
          KPA SERVICES LLC                                                      Contingent
          P.O.BOX 301526,                                                       Unliquidated
          Dallas, TX 75303                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $925.44
          L.L. OVERHEAD GARAGE DOOR                                             Contingent
          31-25 45 street                                                       Unliquidated
          Astoria, NY 11103                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,835.56
          LABONTE LAW GROUP, LLC                                                Contingent
          1461 FRANKLIN AVE,                                                    Unliquidated
          Suite LL-S                                                            Disputed
          Garden City, NY 11530
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,147.42
          LAND ROVER FINANCIAL GROU                                             Contingent
          PO BOX 78074,                                                         Unliquidated
          Phoenix, AZ 85062-8074                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,800.00
          Liberty Glass                                                         Contingent
          6502 QUEENS BLVD,                                                     Unliquidated
          Woodside, NY 11377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $750.00
          MARSHALL MILLER ASSOCIATE                                             Contingent
          3000 MARCUS AVE,                                                      Unliquidated
          ste 3W8                                                               Disputed
          New Hyde Park, NY 11042
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $798.00
          MAZDA CAPITAL SERVICES                                                Contingent
          1820 E.SKY HARBOR CIRCLE,                                             Unliquidated
          ste 150                                                               Disputed
          Phoenix, AZ 85034
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $340.39
          MID-RONICS                                                            Contingent
          7000 MONROE STREET,                                                   Unliquidated
          Willowbrook, IL 60527                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          Miller Advertising                                                    Contingent
          220 WEST 42ND STREET                                                  Unliquidated
          12th Floor                                                            Disputed
          New York, NY 10036
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $255.00
          MINI FINANCIAL SERVICES                                               Contingent
          P.O.BOX 78103,                                                        Unliquidated
          Phoenix, AZ 85062                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $201.59
          MR. T CARTING                                                         Contingent
          73-10 EDSALL AVE,                                                     Unliquidated
          Ridgewood, NY 11385                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $450.00
          NADA                                                                  Contingent
          8401 Greensboro Drive                                                 Unliquidated
          ste 1000                                                              Disputed
          Mc Lean, VA 22102
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,056.73
          National Grid                                                         Contingent
          PO Box 11741                                                          Unliquidated
          Newark, NJ 07101-9839                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,300.00
          NEWSDAY - ADVERTISING                                                 Contingent
          235 Pinelawn Road                                                     Unliquidated
          Melville, NY 11747                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,450.00
          NEXTEPPE BUSINESS SOLUTIO                                             Contingent
          P.O.BOX 915                                                           Unliquidated
          Sayville, NY 11782                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Nikolaos Letsios                                                      Contingent
          16418 Cryders Lane                                                    Unliquidated
          Whitestone, NY 11357                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,524.00
          NISSAN MOTOR ACCEPTANCE                                               Contingent
          8900 FREEPORT PARKWAY,                                                Unliquidated
          Irving, TX 75063                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,506.00
          NMAC/IFS                                                              Contingent
          8900 FREEPORT PARKWAY,                                                Unliquidated
          Irving, TX 75063                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $367.00
          NUSPIRE                                                               Contingent
          3155 Dallavo Court                                                    Unliquidated
          Walled Lake, MI 48390                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.00
          NYSADA                                                                Contingent
          37 Elk St                                                             Unliquidated
          Albany, NY 12207                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          OECONNECTIONS, LLC                                                    Contingent
          P.O.BOX 92315,                                                        Unliquidated
          Cleveland, OH 44193                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $105,401.87
          PALISADES FUNDING LLC                                                 Contingent
          72-12 QUEENS BLVD,                                                    Unliquidated
          Woodside, NY 11377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $200.00
          PAPPAS AIR COMPRESSOR & G                                             Contingent
          2544 N JERUSALEM ROAD,                                                Unliquidated
          Bellmore, NY 11710                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          PARK PLACE                                                            Contingent
          33-18 60TH STREET,                                                    Unliquidated
          Woodside, NY 11377                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,273.21
          PARTS AUTHORITY LLC                                                   Contingent
          3 Dakota Drive, Suite 110                                             Unliquidated
          New Hyde Park, NY 11042                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          PAUL'S FLAGS AND SIGNS                                                Contingent
          P.O.BOX 502,                                                          Unliquidated
          Nesconset, NY 11767                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $100.59
          PAY LINKS DIRECT                                                      Contingent
          150 North Wacker Drive                                                Unliquidated
          Chicago, IL 60606                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          R. MANNARINO                                                          Contingent
          P.O.BOX 1266,                                                         Unliquidated
          Commack, NY 11725                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,000.00
          REYNOLDS AND REYNOLDS                                                 Contingent
          P.O.BOX 182206,                                                       Unliquidated
          Columbus, OH 43218                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          ROSENBLATT, LEVITTAN & VU                                             Contingent
          1700 JERICHO TURNPIKE,                                                Unliquidated
          New Hyde Park, NY 11040                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,167.72
          ROY DOMENECH                                                          Contingent
          2907 UTOPIA PARKWAY,                                                  Unliquidated
          Flushing, NY 11358                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          SAFETY KLEEN                                                          Contingent
          60 SEABRO AVE,                                                        Unliquidated
          Amityville, NY 11701                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $267.75
          SCAN SOLUTIONS                                                        Contingent
          7330 STAPLES MILL ROAD,                                               Unliquidated
          Henrico, VA 23228                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          SHRED IT USA                                                          Contingent
          28883 NETWORK PLACE,                                                  Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $700.00
          SILVER RAY TECHNOLOGIES                                               Contingent
          2577 OCEANSIDE ROAD,                                                  Unliquidated
          Oceanside, NY 11572                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          SIMPLE PART                                                           Contingent
          84 WALTON STREET NW,                                                  Unliquidated
          Atlanta, GA 30303                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          SNAP ON BUSINESS SOLUTION                                             Contingent
          27001 NETWORK PLACE,                                                  Unliquidated
          Chicago, IL 60673                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          SPYRO E. AVDOULOS                                                     Contingent
          160-12 11TH Ave
                                                                                Unliquidated
          Beechhurst, NY 11357
                                                                                Disputed
          Date(s) debt was incurred
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,880.00
          Staff Pro Inc                                                         Contingent
          431 Beach 20th Street                                                 Unliquidated
          Far Rockaway, NY 11691                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $350.00
          SUPERIOR INTEGRATED SOLUT                                             Contingent
          517 ROUTE ONE SOUTH,                                                  Unliquidated
          ste 2210                                                              Disputed
          Iselin, NJ 08830
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $380.00
          TELEMUNDO                                                             Contingent
          2350 NW 117th Place                                                   Unliquidated
          Miami, FL 33182                                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,000.00
          TM& T SERVICE STATION                                                 Contingent
          4115 Northern Blvd,                                                   Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $712.00
          TOYOTA FINANCIAL SERVICES                                             Contingent
          5505 N CUMBERLAND AVE                                                 Unliquidated
          ste 307                                                               Disputed
          Chicago, IL 60656
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          TRI COUNTY AUTO SUPPLY CO                                             Contingent
          311 W. MAIN STREET,                                                   Unliquidated
          Rockaway, NJ 07866
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          TRU VIDEO                                                             Contingent
          981 WORCESTER ST,                                                     Unliquidated
          ste 1B
                                                                                Disputed
          Wellesley, MA 02482
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,281.00
          UNITED HEALTH CARE                                                    Contingent
          5901 Lincoln Dr                                                       Unliquidated
          Minneapolis, MN 55436                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $19.47
          UPS                                                                   Contingent
          P.O.BOX 7247,                                                         Unliquidated
          Philadelphia, PA 19170                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,970.00
          US BANK - EQUIPMENT FINAN                                             Contingent
          1310 MADRID STREET,                                                   Unliquidated
          ste 101                                                               Disputed
          Marshall, MN 56258
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes


 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,412.00
          USWU                                                                  Contingent
          138-50 Queens Boulevard                                               Unliquidated
          Jamaica, NY 11435                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Union Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          VALLEY MERRICK, LLC                                                   Contingent
          25-19 BORDEN AVENUE                                                   Unliquidated
          Long Island City, NY 11101                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,256.00
          VAUTO                                                                 Contingent
          WELLS FARGO                                                           Unliquidated
          ATTN LOCKBOX 935202
          Atlanta, GA 30354                                                     Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $103.73
          VERIZON                                                               Contingent
          P.O.BOX 15124,                                                        Unliquidated
          Albany, NY 12212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $538.75
          Verizon Fios                                                          Contingent
          P.O.BOX 15124,                                                        Unliquidated
          Albany, NY 12212                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,600.00
          VINSOLUTIONS                                                          Contingent
          P.O.BOX 935595,                                                       Unliquidated
          Atlanta, GA 31193
                                                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $427,763.45
          VOLKSWAGEN CREDIT                                                     Contingent
          1401 FRANKLIN BLVD,                                                   Unliquidated
          Libertyville, IL 60048                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,158.48
          VOLKSWAGEN CREDIT                                                     Contingent
          1401 FRANKLIN BLVD,                                                   Unliquidated
          Libertyville, IL 60048                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $448.00
          VW CREDIT LEASING                                                     Contingent
          1401 FRANKLIN BLVD,                                                   Unliquidated
          Libertyville, IL 60048                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?     No       Yes

 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $40,000.00
          WARRENTECH AUTOMOTIVE, IN                                             Contingent
          14800 Frye Road                                                       Unliquidated
          LOCK BOX 99405,
          Fort Worth, TX 76155                                                  Disputed

          Date(s) debt was incurred                                          Basis for the claim:

          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes

 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Wells Fargo Dealer Servic                                             Contingent
          1740 Broadway St LL2
                                                                                Unliquidated
          Lockbox 17900
          Denver, CO 80274                                                      Disputed

          Date(s) debt was incurred                                          Basis for the claim:
          Last 4 digits of account number                                    Is the claim subject to offset?     No       Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                        Case 1-19-41348-nhl                          Doc 1    Filed 03/07/19                   Entered 03/07/19 12:09:55


 Debtor       Northern Boulevard Automall, LLC                                                        Case number (if known)
              Name

 3.137     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $3,500.00
           Winter Car Wash                                                      Contingent
           51-21 Northern Blvd                                                  Unliquidated
           Woodside, NY 11377
                                                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?        No      Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the         Last 4 digits of
                                                                                                      related creditor (if any) listed?               account number, if
                                                                                                                                                      any
 4.1       NYS Attorney General
           28 Liberty St 15th floor                                                                   Line     2.41
           New York, NY 10005
                                                                                                             Not listed. Explain

 4.2       US Attorney
           271 Cadman Plaza East                                                                      Line     2.17
           Brooklyn, NY 11201
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                      63,531.56
 5b. Total claims from Part 2                                                                            5b.    +     $                   1,998,697.57

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                      2,062,229.13




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 35 of 35
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1   Filed 03/07/19     Entered 03/07/19 12:09:55


 Fill in this information to identify the case:

 Debtor name         Northern Boulevard Automall, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.        State what the contract or                   33-20 55th Street,
             lease is for and the nature of               Woodside, NY, lease
             the debtor's interest                        expires 12/31/2024

                  State the term remaining                68 months
                                                                                      54 Bway LLC
             List the contract number of any                                          25-19 Borden Avenue
                   government contract                                                Long Island City, NY 11101


 2.2.        State what the contract or                   56-15 Northern Blvd,
             lease is for and the nature of               Woodside, NY, lease
             the debtor's interest                        expires 6/30/19

                  State the term remaining                3 months
                                                                                      5616 Northern LLC
             List the contract number of any                                          25-19 Borden Avenue
                   government contract                                                Long Island City, NY 11101


 2.3.        State what the contract or                   Lease of Hunter car
             lease is for and the nature of               lifts, allignment system
             the debtor's interest                        and related other
                                                          equipment
                  State the term remaining
                                                                                      GREAT AMERICAN FINANCE SE
             List the contract number of any                                          625 First Street
                   government contract                                                Cedar Rapids, IA 52401-2030


 2.4.        State what the contract or                   Lease or Purchase
             lease is for and the nature of               Agreement for Parking
             the debtor's interest                        Lifts and related
                                                          equipment
                  State the term remaining
                                                                                      LAKELAND BANK
             List the contract number of any                                          250 Oak Ridge Road
                   government contract                                                Oak Ridge, NJ 07438




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1       Filed 03/07/19     Entered 03/07/19 12:09:55


 Debtor 1 Northern Boulevard Automall, LLC                                                        Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                           State the name and mailing address for all other parties with
                                                                                      whom the debtor has an executory contract or unexpired
                                                                                      lease

 2.5.        State what the contract or                   Lease for computers
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          REYNA CAPITAL CORPORATION
             List the contract number of any                                              PO BOX 674275
                   government contract                                                    Dallas, TX 75267


 2.6.        State what the contract or                   Franchise agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          Volkswagen
             List the contract number of any                                              2200 Ferdinand Porsche Dr
                   government contract                                                    Herndon, VA 20171




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1   Filed 03/07/19     Entered 03/07/19 12:09:55


 Fill in this information to identify the case:

 Debtor name         Northern Boulevard Automall, LLC

 United States Bankruptcy Court for the:            EASTERN DISTRICT OF NEW YORK

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                     Name                          Check all schedules
                                                                                                                                 that apply:

    2.1      Nikolaos Letsios                  16418 Cryders Lane                                  AMEX MERCHANT                    D
                                               Whitestone, NY 11357                                FINANCING                        E/F       3.15
                                                                                                                                    G




    2.2      Nikolaos Letsios                  16418 Cryders Lane                                  VOLKSWAGEN                       D   2.4
                                               Whitestone, NY 11357                                CREDIT                           E/F
                                                                                                                                    G




    2.3      Nikolaos Letsios                  16418 Cryders Lane                                  VOLKSWAGEN                       D   2.5
                                               Whitestone, NY 11357                                CREDIT Inc.                      E/F
                                                                                                                                    G




    2.4      Spyro Avdoulos                    160-12 11th Avenue                                  VOLKSWAGEN                       D   2.4
                                               Whitestone, NY 11357                                CREDIT                           E/F
                                                                                                                                    G




    2.5      Spyro Avdoulos                    160-12 11th Avenue                                  VOLKSWAGEN                       D   2.5
                                               Whitestone, NY 11357                                CREDIT Inc.                      E/F
                                                                                                                                    G




Official Form 206H                                                             Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1    Filed 03/07/19    Entered 03/07/19 12:09:55


B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re       Northern Boulevard Automall, LLC                                                                 Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                 26,717.00
             Prior to the filing of this statement I have received                                        $                 26,717.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                 reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                 522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     March 6, 2019                                                                /s/ Robert J. Spence
     Date                                                                         Robert J. Spence
                                                                                  Signature of Attorney
                                                                                  Spence Law Office, P.C.
                                                                                  55 Lumber Road
                                                                                  Suite 5
                                                                                  Roslyn, NY 11576
                                                                                  516-336-2060 Fax: 516-605-2084
                                                                                  rspence@spencelawpc.com
                                                                                  Name of law firm




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1   Filed 03/07/19             Entered 03/07/19 12:09:55


                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      Northern Boulevard Automall, LLC                                                                          Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Nikolaos Letsios                                                                                                                51% Membership Interest



 Spyro Avdoulos                                                                                                                  49% Membership Interest



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date March 6, 2019                                                           Signature /s/ Nikolaos Letsios
                                                                                            Nikolaos Letsios

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 1-19-41348-nhl                           Doc 1    Filed 03/07/19     Entered 03/07/19 12:09:55




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      Northern Boulevard Automall, LLC                                                                Case No.
                                                                                    Debtor(s)               Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


        The above named debtor(s) or attorney for the debtor(s) hereby verify that the attached matrix (list of
creditors) is true and correct to the best of their knowledge.




 Date:       March 6, 2019                                               /s/ Nikolaos Letsios
                                                                         Nikolaos Letsios/Managing Member
                                                                         Signer/Title

 Date: March 6, 2019                                                     /s/ Robert J. Spence
                                                                         Signature of Attorney
                                                                         Robert J. Spence
                                                                         Spence Law Office, P.C.
                                                                         55 Lumber Road
                                                                         Suite 5
                                                                         Roslyn, NY 11576
                                                                         516-336-2060 Fax: 516-605-2084




USBC-44                                                                                                                       Rev. 9/17/98


Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                           Best Case Bankruptcy
    Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                   12 VOLT DOCTOR
                   2917 ARTHUR KILL ROAD
                   Staten Island, NY 10309


                   142 North LLC
                   25-19 BORDEN AVENUE,
                   Astoria, NY 11103


                   2545 BORDEN LLC
                   25-19 Borden Avenue
                   Long Island City, NY 11101


                   533 48th LLC
                   25-19 BORDEN AVENUE,
                   Long Island City, NY 11101


                   54 Bway LLC
                   25-19 Borden Avenue
                   Long Island City, NY 11101


                   5615 Northern LLC
                   25-19 BORDEN AVENUE
                   Long Island City, NY 11101


                   5616 Northern LLC
                   25-19 Borden Avenue
                   Long Island City, NY 11101


                   700 CREDIT
                   PO Box 101015
                   Pasadena, CA 91189


                   A Rapid
                   28 Welwood Street
                   Phoenix, AZ 85041


                   ACE SERVICE & INSTALLATIO
                   69 Gazza Blvd
                   Farmingdale, NY 11735


                   ACURA FINANCIAL SERVICES
                   2080 CABOT BLVD WEST
                   LOCKBOX #7829
                   Langhorne, PA 19047
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               ADAMS-EDWARDS, LYDIA



               AHMED, REFATH



               ALL STAR AUTO GROUP
               740 N. Broadway
               Massapequa, NY 11758


               ALLDATA
               P.O.BOX 848379
               Dallas, TX 75284-8379


               ALLY INSURANCE GENERAL L
               PO BOX 975670
               Dallas, TX 75397-5670


               AM TRUST NORTH AMERICA
               800 SUPERIOR AVENUE E
               Cleveland, OH 44114


               AMEX MERCHANT FINANCING
               200 Vessey Street
               New York, NY 10285-3106


               ANTENNA PAY TV USA, INC.
               645 FIFTH AVE #406
               New York, NY 10022


               APPLIED CONCEPTS
               55 SKYLINE DRIVE
               ste 2200
               Lake Mary, FL 32746


               AUTO LISI, INC
               1827 42nd street
               Astoria, NY 11105


               AUTOBYTEL
               18872 MacArthur Blvd.,
               ste 200
               Irvine, CA 92612-1400
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               AUTOCORE INC.
               3 Grace Ave, ste 119
               Great Neck, NY 11021


               Autoguard Advantage Corp
               5500 Frantz Road
               Ste 100
               Dublin, OH 43017


               AVALOS, DARWIN



               AVILES, JAVIER A



               BALLOONS PROMOTIONS
               30 SHERWOOD LANE
               Suite F
               Fairfield, NJ 07004


               BANK OF AMERICA- BOA
               900 Southside Blvd
               Building 200
               Jacksonville, FL 32256


               BEBRY, JANET



               BIG Z AUTO BODY
               32-13 57th Street
               Woodside, NY 11377


               BOHEMIA NYC GROUP CORP.
               3378 11th Street, 4D
               Astoria, NY 11106


               BP GAS CARD
               PO Box 965006
               Orlando, FL 32896-5006


               BROSI, KEVIN J
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               Brothers Repair - DEC JAN
               21-15 38TH AVE
               Long Island City, NY 11101


               CAPITAL ONE
               1680 Capital One Drive
               Mc Lean, VA 22102-3491


               CARDONE TRAINING TECHNOLO
               18909 NE 29TH AVE
               Miami, FL 33180


               CARFAX
               16630 COLLECTION CNTR DR.
               Chicago, IL 60693


               CARS.COM
               2631 SOLUTION CENTER
               Chicago, IL 60677


               CASTRO, ALBERT CESAR



               CHRYSLER CAPITAL
               1010 West Mockingbird Lan
               ste 100
               Dallas, TX 75247


               CIT DIRECT CAPITAL STATEW
               900 Merchants Concourse
               #216
               Westbury, NY 11590


               City Lights Electric
               37-03 24TH AVENUE
               Astoria, NY 11103


               CLASSIC AUTOMOBILES
               64-66 80TH AVE
               Ridgewood, NY 11385


               CON EDISON
               JAF Station
               PO Box 1702
               New York, NY 10116
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               CONTACT AT ONCE
               28619 NETWORK PLACE
               Chicago, IL 60673


               CONVERGENT - CARGURUS
               800 SW 39th Street
               Ste 100
               Renton, WA 98057


               CORDOVA, YESENIA



               CORSEY, SHERETTE M



               CREDIT BUREAU CONNECTION
               575 E.LOCUST AVE
               SUITE 103
               Fresno, CA 93720


               CRUZ, ANGELA



               CRYSTAL FUSION
               185 WEST MONTAUK HWY,
               Lindenhurst, NY 11757


               DEALER COMPLIANCE SERVICE
               2464 KERR DRIVE
               Virginia Beach, VA 23454


               DEALER INSPIRE
               P.O.BOX 775674
               Chicago, IL 60677


               DEALER RATER
               75 REMITTANCE DRIVE
               Dept 6767
               Chicago, IL 60675


               DEALER SOCKET
               P.O.BOX 845423,
               Los Angeles, CA 90084
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               DEALER SOLUTIONS ONE
               P.O.BOX 215
               Clearwater, FL 33757


               DEALER SPECIALTY - DOMINI
               DOMINION PROCESSING-DEPT
               PO Box 775523
               Chicago, IL 60677


               DEALER SPECIALTY - NY POS
               DOMINION PROCESSING-DEPT
               PO Box 775523
               Chicago, IL 60677


               DEALER TRACK
               P.O.BOX 6129
               New York, NY 10249


               DELAGE LADEN FINANCIAL
               1111 Old Eagle School Rd
               Wayne, PA 19087


               DENT SHIELD
               P.O.BOX 701177,
               East Elmhurst, NY 11370


               DIAZ, CAROLINA



               DIO LONG LLC
               25-19 BORDEN AVENUE,
               Long Island City, NY 11101


               DIO NORTH LLC
               25-19 BORDEN AVENUE,
               Long Island City, NY 11101


               DOMAIN LISTINGS
               P.O.BOX 19607,
               Las Vegas, NV 89132


               DP SALES DISTRIBUTORS INC
               12A SEABRO AVENUE,
               Amityville, NY 11701
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               DU, SARAH



               EAG AUTO LEASING
               151 KINGS HIGHWAY,
               Brooklyn, NY 11223


               EDMUNDS.COM, INC.
               P.O.BOX 783531
               Philadelphia, PA 19178


               ELITE RIM REPAIR
               30 WESTAMES COURT,
               Plainview, NY 11803


               EMPIRE WATER
               46 CAIN DRIVE,
               Plainview, NY 11803


               ENCARNACION, DAVID



               ERNIES AUTO DETAILING INC
               86 SPRING STREET,
               Passaic, NJ 07055


               FIVE STAR ADVERTISING & M
               P.O.BOX 160,
               Plainview, NY 11803


               FRANCO, WILFRIDO



               FRANIA, ADAM



               FUSION AUTO FINANCE
               1320 TENNIS DRIVE,
               Bedford, TX 76022


               GE NBC ADVERTISING
               30 Rockefeller Plaza
               New York, NY 10112
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               GENERAL MOTORS FINANCIAL
               1820 E SKY HARBOR CIRCLE
               South
               Suite 150
               Phoenix, AZ 85034


               GENERAL WELDING SUPPLY CO
               600 SHAMES DRIVE,
               Westbury, NY 11590


               GLASS MEHA GLASS Mechanix
               20 E Homestead Ave
               Palisades Park, NJ 07650


               GLM SECURITY AND SOUND, I
               47 HARRIET PLACE,
               Lynbrook, NY 11563


               GLOBAL INDUSTRIES
               29833 NETWORK PLACE, C
               Chicago, IL 60673


               GPP - GALLAGHER PROMOTION
               655 Florida Central Pkwy
               Longwood, FL 32750


               GREAT AMERICAN FINANCE SE
               625 First Street
               Cedar Rapids, IA 52401-2030


               HARCO INSURANCE
               15597 COLLECTION CENTER D
               Chicago, IL 60693


               HIDALGO, ERIKA



               HONDA FINANCIAL SERVICES
                19106 101 N INDEPENCE
               Mall East
               Philadelphia, PA 19106


               HYUNDAI MOTOR FINANCE
               P.O.BOX 650805,
               Dallas, TX 75266
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               INNOVARE MEDICAL MEDIA
               3496 ROUTE 22,
               Somerville, NJ 08876


               INTERAMERICAN MOTOR CORP.
               8901 CANOGA AVENUE
               Canoga Park, CA 91304


               Internal Revenue Service
               P.O. Box 7346
               Philadelphia, PA 19114


               Joann Sternheimer, Esq.
               Deily & Glastetter LLP
               8 Southwoods Blvd.
               Ste 207
               Albany, NY 12211


               JOHN A. VASSIAROS, INC.
               2905 120TH STREET,
               Flushing, NY 11354


               JOHN MOUTOPOULOS
               2838 Lee Place
               Bellmore, NY 11710


               JOSEPH, MARVIN



               KOEPPEL AND LASHER
               c/o Koeppel Nissan
               74-15 Northern Blvd
               Jackson Heights, NY 11372


               KPA SERVICES LLC
               P.O.BOX 301526,
               Dallas, TX 75303


               L.L. OVERHEAD GARAGE DOOR
               31-25 45 street
               Astoria, NY 11103
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               LABONTE LAW GROUP, LLC
               1461 FRANKLIN AVE,
               Suite LL-S
               Garden City, NY 11530


               LAKELAND BANK
               250 Oak Ridge Road
               Oak Ridge, NJ 07438


               LAND ROVER FINANCIAL GROU
               PO BOX 78074,
               Phoenix, AZ 85062-8074


               LEE, HERMAN



               LEE, SUNGIL



               LEONG, LAWRENCE



               LETSIOS, MARINA



               LI , JOHNSON



               Liberty Glass
               6502 QUEENS BLVD,
               Woodside, NY 11377


               LIQUET, BENJAMIN E.



               LOPEZ, JUAN TOMAS



               LOWE, MONAE



               LUNA, CHRISTIAN P.
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               MARSHALL MILLER ASSOCIATE
               3000 MARCUS AVE,
               ste 3W8
               New Hyde Park, NY 11042


               MARTINEZ RIVERA, JOSE R.



               MAZDA CAPITAL SERVICES
               1820 E.SKY HARBOR CIRCLE,
               ste 150
               Phoenix, AZ 85034


               MCDONALD, BRIAN



               MEDINA, RODOLFO



               MID-RONICS
               7000 MONROE STREET,
               Willowbrook, IL 60527


               Miller Advertising
               220 WEST 42ND STREET
               12th Floor
               New York, NY 10036


               MINI FINANCIAL SERVICES
               P.O.BOX 78103,
               Phoenix, AZ 85062


               MOLLOY, BRIAN



               MOLLOY, DANIEL



               MONGE SERRANO, JOSE WILLI



               MORENO, MIGUEL E.
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               MORONTA, ANA M.



               MOUTOPOULOS, ANGELA



               MOUTOPOULOS, JOHN



               MR. T CARTING
               73-10 EDSALL AVE,
               Ridgewood, NY 11385


               NADA
               8401 Greensboro Drive
               ste 1000
               Mc Lean, VA 22102


               National Grid
               PO Box 11741
               Newark, NJ 07101-9839


               NEWSDAY   - ADVERTISING
               235 Pinelawn Road
               Melville, NY 11747


               NEXTEPPE BUSINESS SOLUTIO
               P.O.BOX 915
               Sayville, NY 11782


               NIEVES, DANIEL



               Nikolaos Letsios
               16418 Cryders Lane
               Whitestone, NY 11357


               NISSAN MOTOR ACCEPTANCE
               8900 FREEPORT PARKWAY,
               Irving, TX 75063


               NMAC/IFS
               8900 FREEPORT PARKWAY,
               Irving, TX 75063
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               NUNEZ, FRANCISCO



               NUNEZ, MICHAEL A.



               NUSPIRE
               3155 Dallavo Court
               Walled Lake, MI 48390


               NYS Attorney General
               28 Liberty St 15th floor
               New York, NY 10005


               NYS Dept of Tax & Finance
               Bankruptcy Section
               PO BOX 5300
               Albany, NY 12205


               NYSADA
               37 Elk St
               Albany, NY 12207


               OECONNECTIONS, LLC
               P.O.BOX 92315,
               Cleveland, OH 44193


               OWENS, MYKISHA



               PALISADES FUNDING LLC
               72-12 QUEENS BLVD,
               Woodside, NY 11377


               PAPANTONIOU, GEORGE S



               PAPPAS AIR COMPRESSOR & G
               2544 N JERUSALEM ROAD,
               Bellmore, NY 11710


               PARK PLACE
               33-18 60TH STREET,
               Woodside, NY 11377
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               PARTS AUTHORITY LLC
               3 Dakota Drive, Suite 110
               New Hyde Park, NY 11042


               PAUL'S FLAGS AND SIGNS
               P.O.BOX 502,
               Nesconset, NY 11767


               PAY LINKS DIRECT
               150 North Wacker Drive
               Chicago, IL 60606


               PENA, ADONIS



               R. MANNARINO
               P.O.BOX 1266,
               Commack, NY 11725


               REYNA CAPITAL CORPORATION
               PO BOX 674275
               Dallas, TX 75267


               REYNOLDS AND REYNOLDS
               P.O.BOX 182206,
               Columbus, OH 43218


               RIOS, ROBERT M



               RIVERA, JOSEPH



               ROOPNARINE, BRANDON



               ROSENBLATT, LEVITTAN & VU
               1700 JERICHO TURNPIKE,
               New Hyde Park, NY 11040


               ROY DOMENECH
               2907 UTOPIA PARKWAY,
               Flushing, NY 11358
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               SAFETY KLEEN
               60 SEABRO AVE,
               Amityville, NY 11701


               SANCHEZ, ARTEMIO H.



               SAREEN, SOMANSHU



               SCAN SOLUTIONS
               7330 STAPLES MILL ROAD,
               Henrico, VA 23228


               SEMPER, CYRIL



               SHRED IT USA
               28883 NETWORK PLACE,
               Chicago, IL 60673


               SILVER RAY TECHNOLOGIES
               2577 OCEANSIDE ROAD,
               Oceanside, NY 11572


               SIMPLE PART
               84 WALTON STREET NW,
               Atlanta, GA 30303


               SKEETER, JONATHAN



               SNAP ON BUSINESS SOLUTION
               27001 NETWORK PLACE,
               Chicago, IL 60673


               SOLORZANO, NORMA



               Spyro Avdoulos
               160-12 11th Avenue
               Whitestone, NY 11357
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               SPYRO E. AVDOULOS
               160-12 11TH Ave
               Beechhurst, NY 11357


               Staff Pro Inc
               431 Beach 20th Street
               Far Rockaway, NY 11691


               SUPERIOR INTEGRATED SOLUT
               517 ROUTE ONE SOUTH,
               ste 2210
               Iselin, NJ 08830


               TELEMUNDO
               2350 NW 117th Place
               Miami, FL 33182


               THEN, JONATHAN



               TM& T SERVICE STATION
               4115 Northern Blvd,
               Long Island City, NY 11101


               TOYOTA FINANCIAL SERVICES
               5505 N CUMBERLAND AVE
               ste 307
               Chicago, IL 60656


               TRI COUNTY AUTO SUPPLY CO
               311 W. MAIN STREET,
               Rockaway, NJ 07866


               TRU VIDEO
               981 WORCESTER ST,
               ste 1B
               Wellesley, MA 02482


               UNITED HEALTH CARE
               5901 Lincoln Dr
               Minneapolis, MN 55436


               UPS
               P.O.BOX 7247,
               Philadelphia, PA 19170
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               US Attorney
               271 Cadman Plaza East
               Brooklyn, NY 11201


               US BANK - EQUIPMENT FINAN
               1310 MADRID STREET,
               ste 101
               Marshall, MN 56258


               USWU
               138-50 Queens Boulevard
               Jamaica, NY 11435


               VALLEY MERRICK, LLC
               25-19 BORDEN AVENUE
               Long Island City, NY 11101


               VAUTO
               WELLS FARGO
               ATTN LOCKBOX 935202
               Atlanta, GA 30354


               VENTURA, MARIA



               VERIZON
               P.O.BOX 15124,
               Albany, NY 12212


               Verizon Fios
               P.O.BOX 15124,
               Albany, NY 12212


               VINSOLUTIONS
               P.O.BOX 935595,
               Atlanta, GA 31193


               Volkswagen
               2200 Ferdinand Porsche Dr
               Herndon, VA 20171


               VOLKSWAGEN CREDIT
               1401 FRANKLIN BLVD,
               Libertyville, IL 60048
Case 1-19-41348-nhl   Doc 1   Filed 03/07/19   Entered 03/07/19 12:09:55




               VOLKSWAGEN CREDIT Inc.
               300 TICE BOULEVARD,
               Woodcliff Lake, NJ 07677


               VW CREDIT LEASING
               1401 FRANKLIN BLVD,
               Libertyville, IL 60048


               WARRENTECH AUTOMOTIVE, IN
               14800 Frye Road
               LOCK BOX 99405,
               Fort Worth, TX 76155


               WEBER, LYNDA



               Wells Fargo Dealer Servic
               1740 Broadway St LL2
               Lockbox 17900
               Denver, CO 80274


               Winter Car Wash
               51-21 Northern Blvd
               Woodside, NY 11377


               XHUDO, PETRIT
                       Case 1-19-41348-nhl                           Doc 1   Filed 03/07/19     Entered 03/07/19 12:09:55




                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
 In re      Northern Boulevard Automall, LLC                                                             Case No.
                                                                                   Debtor(s)             Chapter      11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Northern Boulevard Automall, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 6, 2019                                                         /s/ Robert J. Spence
 Date                                                                  Robert J. Spence
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Northern Boulevard Automall, LLC
                                                                       Spence Law Office, P.C.
                                                                       55 Lumber Road
                                                                       Suite 5
                                                                       Roslyn, NY 11576
                                                                       516-336-2060 Fax:516-605-2084
                                                                       rspence@spencelawpc.com




Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
